Case 2:19-cr-00642-VAP Document 123 Filed 05/18/20 Page 1 of 5 Page ID #:3260




  1 THOMAS P. O’BRIEN, State Bar No. 166369
    IVY A. WANG, State Bar No. 224899
  2 NATHAN F. BROWN, State Bar No. 317300
    BROWNE GEORGE ROSS LLP
  3 801 South Figueroa Street Suite 2000
    Los Angeles, CA 90017
  4 Telephone: (213) 725-9800
    Facsimile: (213) 725-9808
  5 E-mail: tobrien@bgrfirm.com
  6 EVAN J. DAVIS, State Bar No. 250484
    HOCHMAN SALKIN TOSCHER PEREZ P.C.
  7 9150 Wilshire Boulevard, Suite 300
    Beverly Hills, California 90212-3414
  8 Telephone: (310) 281-3200
    Facsimile: (310) 859-1430
  9 E-mail: davis@taxlitigator.com
 10 Attorneys for Defendant
    IMAAD SHAH ZUBERI
 11
 12
                                      UNITED STATES DISTRICT COURT
 13
                                  CENTRAL DISTRICT OF CALIFORNIA
 14
 15
      UNITED STATES OF AMERICA,                         Case No. LACR19-00642-VAP
 16
                         Plaintiff,                     DEFENDANT’S UNOPPOSED EX
 17                                                     PARTE APPLICATION FOR
                   vs.                                  ORDER SEALING DOCUMENTS;
 18                                                     DECLARATION OF NATHAN F.
      IMAAD SHAH ZUBERI,                                BROWN
 19
                         Defendant.
 20
                                                        Judge: Hon. Virginia A. Phillips
 21
 22
 23
 24
 25
 26
 27
 28
      1562668.1                                                          Case No. LACR19-00642-VAP
                  DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 123 Filed 05/18/20 Page 2 of 5 Page ID #:3261




  1               Defendant Imaad Shah Zuberi, by and through his counsel of record, hereby
  2 applies ex parte for an order that the following documents be filed under seal:
  3 Declaration of Nathan F. Brown in Support of Defendant’s Initial Sentencing
  4 Memorandum; Exhibits (collectively, the “Documents”).
  5               In an effort to maintain the privacy of uncharged individuals, the government
  6 has anonymized the names of several individuals in public filings in this case. In
  7 order to maintain the privacy of these uncharged individuals, Mr. Zuberi has also
  8 anonymized the names of all uncharged individuals in Defendant’s Initial
  9 Sentencing Memorandum.
 10               However, the Documents would identify the identities of these anonymized
 11 individuals and entities if they were to be publicly filed. The release of the identities
 12 of these individuals and entities may result in negative repercussions to the
 13 individuals and entities.
 14               In addition to the identities of uncharged individuals, the Documents contain
 15 portions of grand jury transcripts that the government produced to Mr. Zuberi in
 16 discovery under a protective order arrangement aimed to prevent disclosure to the
 17 public. The Documents also contain sensitive financial information of Mr. Zuberi
 18 that should not be released to the public.
 19               Counsel for Mr. Zuberi have met and conferred with the government via
 20 email regarding this application. On May 18, 2020, the government notified defense
 21 counsel that it did not oppose the under seal filing of the Documents. Declaration of
 22 Nathan F. Brown, ¶5.
 23 //
 24 //
 25 //
 26 //
 27 //
 28 //
      1562668.1                                                          Case No. LACR19-00642-VAP
                  DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 123 Filed 05/18/20 Page 3 of 5 Page ID #:3262




  1               Should the Court deny this Application, it is respectfully requested that the
  2 Documents be returned only to undersigned counsel and not filed as part of any
  3 record in this matter.
  4 DATED: May 18, 2020                         BROWNE GEORGE ROSS LLP
  5                                                Thomas P. O’Brien
                                                   Ivy A. Wang
  6                                                Nathan F. Brown
  7
                                                By:        /s/ Thomas P. O’Brien
  8                                                        Thomas P. O’Brien
  9                                             Attorneys for Defendant Imaad Shah Zuberi

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1562668.1
                                                    -2-                  Case No. LACR19-00642-VAP
                  DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 123 Filed 05/18/20 Page 4 of 5 Page ID #:3263




  1                           DECLARATION OF NATHAN F. BROWN
  2               I, Nathan F. Brown, declare and state as follows:
  3               1.    I am an attorney at law, duly admitted to practice before this Court and
  4 all courts of the State of California. I am a partner with Browne George Ross LLP,
  5 counsel of record for Defendant Imaad Shah Zuberi in this matter. I have firsthand,
  6 personal knowledge of the facts set forth below and if called as a witness could
  7 competently testify thereto.
  8               2.    Mr. Zuberi requests leave to file the Declaration of Nathan F. Brown in
  9 Support of Defendant’s Sentencing Position; Exhibits (collectively, the
 10 “Documents”).
 11               3.    Mr. Zuberi’s ex parte application reveals that the Documents would
 12 identify the identities of anonymized individuals and entities in this case if the
 13 Exhibits were to be publicly filed. The release of the identities of these individuals
 14 and entities may result in negative repercussions to those individuals and entities.
 15               4.    In addition to the identities of uncharged individuals, the Documents
 16 contain portions transcripts of grand jury testimony that the government produced to
 17 Mr. Zuberi in discovery under a protective order arrangement aimed to prevent
 18 disclosure to the public. The Documents also contain sensitive financial information
 19 of Mr. Zuberi that should not be released to the public.
 20 //
 21 //
 22 //
 23 //
 24 //
 25
 26
 27
 28
      1562668.1                                                          Case No. LACR19-00642-VAP
                                     DECLARATION OF NATHAN F. BROWN
Case 2:19-cr-00642-VAP Document 123 Filed 05/18/20 Page 5 of 5 Page ID #:3264




  1               5.    On May 18, 2020, my colleague Ivy A. Wang notified the government
  2 by email of Mr. Zuberi’s intent to file the Documents. That same day, AUSA
  3 Daniel J. O’Brien responded via email, stating that the government did not oppose
  4 the under seal filing of the Documents.
  5               Executed this 18th day of May 2020, at Glendale, California.
  6               I declare under penalty of perjury under the laws of the United States of
  7 America that the foregoing is true and correct.
  8
  9
 10
 11
 12
                                                      Nathan F. Brown
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1562668.1
                                                     -2-                  Case No. LACR19-00642-VAP
                                      DECLARATION OF NATHAN F. BROWN
